Finding no ambiguity in R.C. 3321.13, I see no need for the application of the construction doctrine of "in pari materia" in this case. Had the legislature wished to include a local school superintendent for purposes of reporting to the Registrar of Motor Vehicles in these instances, it could have done so. Having specifically listed only superintendents of exempted village, city and county school districts in subsection (A) of the statute, further reference in subsections (B)(1), (2) and (3) to superintendents of "that" district can only refer to those in subsection (A). The majority has in effect included a local school superintendent for purposes of notification under subsection (B)(1) and (B)(2) and has created an ambiguity where none existed. I therefore respectfully dissent. *Page 177